UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED January 31, 2014 Commission file number 333-191175 SONGBIRD DEVELOPMENT INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 108 Dnipropetrovska Doroha, Apt. 110, Odesa, Ukraine 65000 (Address of principal executive offices, including zip code.) (415) 735-6610 (Telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YESo NO x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESo NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer, "accelerated filer," "non-accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESo NO x State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 4,000,000 shares as of February 26, 2014 ITEM 1. FINANCIAL STATEMENTS SONGBIRD DEVELOPMENT INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS January 31, 2014 July 31, 2013 (Unaudited) (Audited) ASSETS Current Assets Cash $ $ Cash on Hand - Total Current Assets $ $ Fixed Assets Building and Land $ $
